Citation Nr: 1738913	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  07-00 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased initial rating for coccidiomycosis, rated as 30 percent disabling prior to April 10, 2006, and thereafter recharacterized as coccidioidomycosis with left lower lung lobe resection and obstructive sleep apnea, rated as 50 percent disabling.

2.  Entitlement to an initial rating in excess of 40 percent for residuals of laminotomy at L5, diskectomies at L4/L5, L5/S1, and T-8 of the thoracolumbar spine.

3.  Entitlement to an increased initial rating for lumbar radiculopathy of the right lower extremity, rated as 60 percent disabling prior to June 24, 2013 and 80 percent disabling thereafter.

4.  Entitlement to an initial rating in excess of 20 percent for residuals of resection of the left 12th, 6th, 7th, and 8th ribs.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to December 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

These matters were remanded by the Board in December 2012 and December 2015.

The issue of entitlement to an initial rating in excess of 20 percent for residuals of resection of the left 12th, 6th, 7th, and 8th ribs is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




FINDINGS OF FACT

1.  Prior to April 10, 2006, the Veteran's coccidiomycosis did not require suppressive medications.

2.  For the time period since April 10, 2006, the Veteran's service-connected coccidiomycosis has not been manifested by chronic pulmonary mycosis with persistent fever, weight loss, night sweats, or massive hemoptysis.   

3.  For the time period since April 10, 2006, the Veteran's coccidioidomycosis with left lower lung lobe resection and obstructive sleep apnea has not resulted in respiratory failure and has not required tracheostomy.

4.  Throughout the appeals period, the Veteran's lumbar spine disability has been manifested by painful forward flexion; unfavorable ankylosis of the entire thoracolumbar spine or IVDS with doctor prescribed bed rest for incapacitating episodes having a total duration of at least six weeks during a twelve month period has not been shown.

5.  Throughout the appeals period, the Veteran's radiculopathy disability has been manifested by right foot drop and atrophy of the muscles in his right lower extremity.


CONCLUSIONS OF LAW

1.  Prior to April 10, 2006, the criteria for a disability rating in excess of 30 percent for coccidiomycosis were not met. 38 U.S.C.A. § 1155; 38 C.F.R §§ 4.7, 4.96, 4.97, Diagnostic Code 6835 (2016).

2.  Beginning April 10, 2006, the criteria for a disability rating in excess of 50 percent for coccidiomycosis with left lower lung lobe resection and obstructive sleep apnea have not been met.  38 U.S.C.A. § 1155; 38 C.F.R §§ 4.7, 4.96, 4.97, Diagnostic Codes 6835, 6847 (2016).
 
3.  Throughout the appellate period, the criteria for a disability rating in excess of 40 percent for lumbar spine disability are not met.  38 U.S.C.A. § 1155; 38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2016).

4.  Prior to June 24, 2013, the criteria for a disability rating of 80 percent for lumbar radiculopathy of the right lower extremity were met.  38 U.S.C.A. § 1155; 38 C.F.R §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).

5.  Beginning June 24, 2013, the criteria for a disability rating in excess of 80 percent for lumbar radiculopathy of the right lower extremity were not met. 38 U.S.C.A. § 1155; 38 C.F.R §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2005.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

This case was remanded initially in December 2012 in order to obtain outstanding VA and private medical records and to provide the Veteran with VA examinations to determine the nature and severity of his service-connected back and right lower extremity disabilities, and coccidioidomycosis with left lower lung lobe resection and obstructive sleep apnea.  Outstanding records were obtained and added to the record of evidence and the Veteran was provided with VA examinations in June 2013.

In December 2015, the Board again remanded the case in order to obtain outstanding VA and private medical records and to obtain a VA examination to determine the current nature and severity of the Veteran's service-connected back disability, as evidence of record reflected that it had worsened since the June 2013 examination.  Outstanding records were obtained and added to the record of evidence and the Veteran was provided with VA examinations in June 2016.

In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."

Here, however, throughout the appeals period, the Veteran has already received the highest rating assignable (40 percent) for limitation of motion of the spine.  In order for a higher rating to be warranted, the evidence of record must show either unfavorable ankylosis of the entire thoracolumbar spine (for a rating of 50 percent disabling) or unfavorable ankylosis of the entire spine (for a rating of 100 percent disabling).  As discussed below, at no point during the pendency of this claim does the evidence of record demonstrate evidence of ankylosis of the entire thoracolumbar spine.  For this reason, additional evidence demonstrating further loss of motion would not further the Veteran's claim and would cause unnecessary delay.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (explaining that remand is "not appropriate" when the Veteran's current disability rating is the highest that could be received for limitation of motion under the diagnostic code at issue); Sabonis v. Brown, 6 Vet. App 426, 430 (1994) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").  The Board finds that a remand for purposes of a new examination regarding the Veteran's current range of motion would not assist the Veteran, would serve no useful purpose, and would merely delay a resolution.

Service, VA, Vocational Rehabilitation, and private treatment records are associated with the claims file.  The Board finds that the VA examinations of record are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.a.  Claims for increased initial ratings - Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Board has a duty to acknowledge and consider all regulations and rating criteria that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.a.1.  Rating criteria-coccidiomycosis

From January 1, 2005 to April 10, 2006, the Veteran's service-connected coccidioidomycosis with left lower lung lobe resection was rated at a 30 percent disability rating under 38 C.F.R. § 4.97, Diagnostic Code 6835, which is included in the General Rating Formula for Mycotic Lung Disease.  Under this formula, a 30 percent rating is warranted for chronic pulmonary mycosis with minimal symptoms such as occasional minor hemoptysis or productive cough.  A 50 percent rating is warranted if the evidence shows chronic pulmonary mycosis requiring suppressive therapy with no more than minimal symptoms such as occasional minor hemoptysis or productive cough.  A 100 percent rating is warranted for chronic pulmonary mycosis with persistent fever, weight loss, night sweats, or massive hemoptysis.

Beginning on April 10, 2006, the disability was recharacterized to include sleep apnea, which was determined to be the Veteran's predominant respiratory disability, and has been rated at a 50 percent disability rating under Diagnostic Code 6847, pertaining to sleep apnea, since that time.  Under 38 C.F.R. § 4.97, Diagnostic Code 6847, a 50 percent disability rating is assigned for sleep apnea requiring the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  A 100 percent disability rating is assigned for sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy.

The section of the Rating Schedule for evaluating the respiratory system provides that respiratory disorders rated under Diagnostic Codes 6822 through 6847 will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability, with elevation to the next higher evaluation if the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.96(a).

II.a.2.  Background-coccidiomycosis

On examination in August 2005, the Veteran had decreased breath sounds on auscultation on the left side.

A February 2005 letter from a private pulmonary provider shows that the Veteran reported a chronic cough but had no recent hemoptysis.  The examiner noted that the Veteran was treated with diflucan between 1997 and 2002, and was currently taking dizac, maxide, nortriptyline, and tramadol-none were to treat his service-connected coccidiomycosis.  A February 2006 private medical record reflecting results from a radiology consultation report reflected a possible old tiny infarct or a cyst in the spleen with the computed tomography (CT) scan of the chest showing a small amount of p1eural scarring on the left side.  There were no discreet lung lesions and the Veteran did not have pneumonia.  He did not find evidence of congestive heart failure.  The Veteran reported an ongoing cough, but denied sputum production, chest pains, or hemoptysis.  CT scan of the chest revealed little pleural scarring on the left side, as a residual of his past surgery.  The examiner noted that the parenchyma were clear, the mediastinum was normal, and no adenopathy was seen.  The examiner diagnosed asthma, postnasal drip symptoms and chronic sinusitis, obstructive sleep apnea and obesity.  An August 2006 letter from the private provider reflected treatment for obstructive sleep apnea, including prescribing a CPAP machine.

An October 2006 VA medical record shows that the Veteran used a CPAP machine for his sleep apnea.  VA medical records in November 2006 show that the Veteran was placed on Bactrim.  

The Veteran was afforded a VA examination in September 2007.  The examiner noted that the Veteran had not had respiratory failure or hemoptysis and opined that there was no evidence of active infection.

In a June 2013 VA examination, the examiner noted that his coccidiodomycosis had been inactive since 2002, when he was taken off antibiotic and antifungal medication.  The examiner noted that the Veteran had healed and inactive mycotic lesions and an occasional non-productive cough

The Veteran was provided with a VA examination in June 2016.  The examiner noted that the Veteran's coccidiomyocosis had resolved and no treatment was needed.  The examiner did not indicate that the Veteran had respiratory failure.




II.a.3.  Analysis-coccidiomycosis

In order for the Veteran to receive a higher disability rating during the time period from January 1, 2005 to April 10, 2006, evidence would need to show that the Veteran's service-connected coccidioidomycosis with left lower lung lobe resection resulted in chronic pulmonary mycosis requiring suppressive therapy with no more than minimal symptoms such as occasional minor hemoptysis or productive cough.  However, in this case, multiple examiners have noted that the Veteran's coccidiomycosis had resolved and did not require current treatment.  There is no indication in the record that the Veteran's coccidiomycocis required medication during this timeframe.  As such, a higher disability rating is not warranted for the timeframe from January 1, 2005 to April 10, 2006.

Beginning April 10, 2006, the date the Veteran filed a claim for sleep apnea, the Veteran had been service-connected for obstructive sleep apnea, which had been determined to be his predominant respiratory disorder.  As such, he has been rated at a 50 percent disability rating under Diagnostic Code 6847 since that time.  In order for the Veteran to receive a higher disability rating under the rating criteria for Diagnostic Code 6487, the evidence would need to show that the Veteran chronic respiratory failure or the requirement of a tracheostomy.  38 C.F.R. § 4.97 Diagnostic Code 6847.  In this case, however, there is no evidence that the Veteran has suffered from respiratory failure at any time since April 10, 2006, or that he has required a tracheostomy.  As such, a higher disability rating for obstructive sleep apnea, since April 10, 2006, is not warranted.

The Board has considered whether rating the Veteran's service-connected respiratory disorders under other Diagnostic Codes would provide him with a more beneficial rating; however, the rating criteria associated with Diagnostic Codes 6835 and 6847 provide him the highest rating based on his disabilities and associated symptoms.  

As the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application.  

II.b.1.  Rating criteria-spine disability

Throughout the appeals period, the Veteran's spine disability has been rated at a 40 percent disability rating under Diagnostic Codes 5243-5237.  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. Id.

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Additionally, intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted, and with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.


II.b.2. Background-spine disability 

At a VA examination in August 2005, the Veteran reported chronic back pain with limitation of motion.  The examiner noted that the Veteran had undergone discectomy, fusion and fixation with titanium cage with residual pain which at times was at a level of 7/10.  The pain was aggravated by prolonged sitting, standing, bending and lifting.  The Veteran could walk about a half to one mile but would need to stop due to back pain and weakness.  The Veteran was a clerk at Cannon Air Force Base, primarily performing sedentary work with no bending and lifting.  He was able to work a full schedule as long as he could walk periodically.  The examiner noted that there was no ankylosis of the spine.

A January 2007 CT study of the Veteran's spine revealed status post anterior and posterior fusion from L4 through S1 with a steel cage replacing L5.

The Veteran was provided with a VA examination in September 2007.  The examiner noted that the Veteran had fatigue, decreased motion, stiffness, and pain, but no ankylosis.  He had flare-ups of pain every two to three days that lasted three to seven days.  He indicated that he had sharp pain radiating into his right leg only.  The Veteran did not have urinary or fecal incontinence.  

The Veteran was provided with a VA examination in June 2013.  The examiner noted that the Veteran had a degenerative condition of lumbar spine with screw hardware and titanium cage replacing L5 vertebra.  The Veteran reported ongoing pain radiating into the right lower extremity only.  He reported flare-ups of pain when he would need to lie down for several hours for pain to diminish.  The examiner reported that the Veteran had limitation of motion, weakened movement, and pain on movement, but that he had less than one week of incapacitating episodes in the year prior to the examination.  X-ray revealed L4-L5 spinal fusion and placement of a titanium cage at L5.  The Veteran reported that he was employed full time.

The Veteran was provided with a VA examination in June 2016.  The examiner noted that the Veteran did not have ankylosis of the spine or incapacitating episodes as defined by the regulation.  The Veteran did not have bowel or bladder incontinence due to his service-connected back disability, and did not have radiculopathy in his left lower extremity.

II.b.3.  Analysis-spine disability 

In order to warrant a rating in excess of 40 percent, the Veteran's back disability must be manifested by unfavorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least six weeks during the past 12 months

The Board finds that a rating in excess of 40 percent is not warranted under the general rating formula.  Throughout the appeals period on examination, the Veteran clearly demonstrated some range of motion of his spine.  While medical evidence shows that the Veteran had a fusion at S1 to L5, there is no evidence to show that he has ankylosis of his entire thoracolumbar spine.  Similarly, there is no evidence that his back disability required at least six weeks of doctor-prescribed bedrest to address his lumbar spine symptoms. 

Although VA treatment records document continued treatment for the lumbar spine, they do not contradict the findings of the VA examiners throughout this claim.  Moreover, VA treatment records do not document any periods of incapacitation prescribed by a physician.

As noted above, there is no indication in the medical evidence, nor has the Veteran reported unfavorable ankylosis of the entire thoracolumbar spine or IVDS requiring doctor prescribed bed rest for incapacitating episodes having a total duration of at least six weeks during any twelve month period during the appeals period.  Therefore, an increased schedular is not warranted.

Furthermore, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  Therefore, a higher rating based on functional impairment is not warranted.

Finally, as part of this rating, the Board has also considered whether a separate evaluation is warranted for any neurological complications resulting from his lumbar spine disability.  However, besides his service-connected radiculopathy of the right lower extremity, there is no evidence of any other neurological manifestations of the lumbar spine disability, such as chronic bowel, bladder or sexual impairment, due to the service-connected lumbar spine disability that would warrant a separate rating. 

In sum, for the reasons noted above, a rating in excess of 40 percent is not warranted at any time during the appeal.

The Veteran is competent to report the symptoms of his disability.  His complaints are credible and have been considered in the above-noted evidence; however, evaluations for VA purposes do not show the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data support an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion. 

As the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application.  
	
II.c.1.  Rating criteria-radiculopathy disability of the right lower extremity

The Veteran's radiculopathy disability of the right lower extremity had been rated at a 60 percent disability rating prior to June 24, 2013, and an 80 percent disability rating beginning June 24, 2013 under Diagnostic Code 8520.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2016).

For neurological manifestations, Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and these criteria are incorporated into the criteria for rating neuritis of that nerve under Diagnostic Code 8620 and neuralgia of that nerve under Diagnostic Code 8720.

Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis that is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.



II.c.2.  Background-radiculopathy disability of the right lower extremity

At his August 2005 examination, it was noted that the Veteran had weakness/paralysis, paresthesia and numbness in his right leg.  He had muscle weakness and atrophy in the right thigh and calf.  The examiner noted decreased mobility and foot cramps.

An October 2005 VA medical record shows that he had right foot drop.  A May 2005 VA medical record shows that the Veteran had major losses of sensation in the right foot.  A January 2006 VA medical record shows that the Veteran had loss of plantar flexion in the right foot.  In May 2006, the Veteran contended that he had foot drop of his right foot.  In August 2007, a VA provider noted that the Veteran had severe numbness in his right leg. The Veteran required a right foot/leg brace to stabilize his ankle.  He had no problem heel walking, but could not walk on his toes on the right.  The Veteran was assessed with acute chronic right radiculopathy.

The Veteran was provided with a VA examination in September 2007.  He reported partial right foot drop and that he wore a brace.  Upon examination, the Veteran had strength of 3/5 in knee extension, ankle dorsiflexion and plantar flexion, and great toe flexion on the right.

The Veteran was provided with a VA examination in June 2013.  Strength in hip flexion, knee extension and ankle plantar flexion were 5/5, and strength in ankle dorsiflexion and great toe extension were 4/5.  The examiner determined that the Veteran's radiculopathy on the right was manifested by moderate constant pain with severe intermittent pain, moderate paresthesia and mild numbness in the right lower extremity.  In addition, the Veteran had atrophy in his right calf muscles and right foot drop.  An August 2007 EMG consult reflected that on the right, the Veteran had "old" L5 and acute S1 radiculopathy that was responsible for his right foot drop.  The symptoms had been present for 10 years. The nerve root involved was the sciatic nerve.  Overall, the examiner found that the Veteran's radiculopathy of the right lower extremity was moderate. 

The Veteran was provided with a VA examination in June 2016.  The examiner found that the Veteran had radiculopathy in his right lower extremity manifested by severe constant pain and moderate intermittent pain, with mild paresthesia and numbness and right foot drop.  The examiner opined that, overall, the Veteran's radiculopathy of the right lower extremity was moderate.

II.c.3.  Analysis-radiculopathy disability of the right lower extremity

The Board finds that, based on the evidence of record and resolving all reasonable doubt in the Veteran's favor, radiculopathy of the right lower extremity has warranted an 80 percent disability rating throughout the appeals period.  Medical evidence and the Veteran's consistent reports show that he has had atrophy in his right leg and right foot drop throughout the appeals period.  He has required the use of a brace in order to prevent his foot from dropping and to stabilize his right ankle.  The Board finds that these symptoms, which have been present since the appeals period began on January 1, 2005, more nearly approximate the criteria for an 80 percent disability rating.  As such, the Board finds that an increased rating of 80 percent is warranted for the time period from January 1, 2005 to June 24, 2013.

The Board has considered rating the Veteran's right lower extremity disability under another Diagnostic Code 8520 in order to provide the Veteran with the most beneficial rating.  However, the Diagnostic Codes pertaining to diseases of the peripheral nerves of lower extremities would not provide the Veteran with a higher rating.
  
The Board has now granted a disability rating of 80 percent for the Veteran's radiculopathy of the right lower extremity throughout the appeals period.  This rating is the highest available under Diagnostic Code 8520, and fully encompasses the Veteran's current symptoms.  



II.d.  TDIU considerations

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2016).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability.  On several occasions, the Veteran has informed VA that he is employed full time.  Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

An increased initial rating for coccidiomycosis, rated as 30 percent disabling prior to April 10, 2006, and thereafter recharacterized as coccidioidomycosis with left lower lung lobe resection and obstructive sleep apnea, rated as 50 percent disabling is denied.

An initial rating in excess of 40 percent for a lumbar spine disability is denied.

Prior to June 24, 2013, an 80 percent disability rating, but no higher, is granted for lumbar radiculopathy of the right lower extremity, to the laws and regulations governing monetary benefits.

A disability rating in excess of 80 percent for lumbar radiculopathy of the right lower extremity, beginning June 24, 2013, is denied.


	(CONTINUED ON NEXT PAGE)




REMAND

The Veteran's residuals of resection of the left 12th, 6th, 7th, and 8th ribs have been rated at a 20 percent disability rating under Diagnostic Code 5297.  Removal of two ribs is rated at 20 percent disabling.  Removal of three or four ribs is rated at 30 percent disabling.  38 C.F.R. § 4.73, Diagnostic Code 5297.  Note 1 to Diagnostic Code 5297 states that the rating for rib resection or removal is not to be applied with ratings for purulent pleurisy, lobectomy, pneumonectomy or injuries of pleural cavity.  Note 2 reflects that rib resection will be considered as rib removal in thoracoplasty performed for collapse therapy or to accomplish obliteration of space and will be combined with the rating for lung collapse, or with the rating for lobectomy, pneumonectomy or the graduated ratings for pulmonary tuberculosis.

At his August 2005 examination, it was noted that his 12th rib on the left side had been surgically removed during back surgery.  The Veteran was provided with a VA examination in June 2013.  The examiner noted that the Veteran had partial removal of the 6th, 7th, 8th and 12th ribs due to the coccidio infection.  The June 2016 examiner shows the examiner's acknowledgement that the Veteran underwent a thoracotomy and resection of portions of the left lower lobe and of the 8th, 11th and 12th ribs due to coccidio infection.  The examiner noted that the Veteran had undergone a left rib X-ray and magnetic resonance imaging (MRI) scan but that the reports were not available for review.  

In a February 2017 rating decision, the RO determined that a CT report dated February 26, 2009 identified the absence of left lateral "ribs" likely due to post traumatic or post-operative cause.  The July 24, 2013 VA examination noted that evidence from a July 26, 1997 report associated with thoracotomy and resection of portions of the left lower lobe included information regarding the 8th, 11th and 12th ribs for resection involvement.  Other evidence shows that the 6th and 7th ribs were also involved.  Multiple medical opinions included report of "resection" of the ribs, but there is clear evidence by CT report that there was also more than "resection" based on evidence by scan for the "absence of left lateral ribs" noted as identified to be pleural, therefore more than one rib.  Benefit of the doubt was ruled in favor of the Veteran and entitlement was increased for the loss of 2 ribs.

However, under the rating criteria, if ribs were resected in connection with thoracoplasty performed for collapse therapy, they would be considered to be removed.   The Board finds that it is unclear which ribs were resected, and whether any ribs were actually removed, and for the ribs resected, if these were resected in connection with thoracoplasty performed for collapse therapy.  On remand, all imaging results should be associated with the claims file and an opinion should be obtained to clarify which ribs were removed or had portions removed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the results of the VA X-ray and MRI of the left ribs referred to by the June 2016 examiner.  All reasonable attempts should be made to obtain such records. 
 
If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § .159 (e).

2.  Request an addendum opinion from the examiner who provided the June 2016 opinion as to the current level of impairment due to the service-connected residuals of resection of the left 12th, 6th, 7th, and 8th ribs.  

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should specify which of the Veteran's ribs were resected, and which were removed in connection with his service-connected coccidiomycosis.  In addition, for the ribs that have been resected (rather than removed) the examiner should specify whether such resection of each rib was conducted in connection with thoracoplasty performed for collapse therapy or to accomplish obliteration of space.  Reasons should be given for all opinions.

3.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


